DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 07/07/2021 has been entered and fully considered.
Claims 1, 4, 10, 13, and 19 have been amended.
Claims 9 and 18 have been canceled.
Claims 1-20 are pending in Instant Application.

Examiner’s Note
Examiner would like to note that the reason for this second Non-Final is due to a typographical error in the last Non-Final dated 04/14/2021. The typographical error is present on page 16 where it states that “Claim 9 and 18 are objected to…”. This should of stated “Claims 8, 17, and 20 are objected to…”. However the limitations that are objected on page 16 are correct from claims 8, 17, and 20. Also, on pages 5 and 11 of the Non-final, claims 9 and 18 are rejected under 35 U.S.C 102(a)(1). Furthermore, on the Index of Claims and the PTO-326 forms the correct claims are indicated as objected, claims 8, 17, and 20. Applicant has included claims 9 and 18 into the independent claims and states that the claims are now in condition for allowance. Examiner has tried to contact Applicant’s Representative, Erik J. Overberger (reg. no. 48,556), however was not able to get in contact with Mr. Overberger to further advance prosecution. This resulted in a second Non-Final to correct the typographical mistake.  

Response to Arguments
Applicant's arguments filed 07/07/2021 have been fully considered but they are not persuasive. 
Applicant indicates that amended claim 1, 10, and 19 are in condition for allowance due to incorporating claims 9 and 18. However as explained above, this does not place the application in condition for allowance. Therefore, claims stand rejected. 	

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo et al. (USPGPub 2018/0056982).	As per claim 1, Endo discloses a computer-implemented method for actuating a vehicle operation power mode, comprising: 	receiving sensor data from at least one sensor of a vehicle (see at least paragraph 0074; wherein a presence of the passenger in a vehicle compartment is determined at step S101. Such determination at step S101 may be made based on a detection signal of an occupancy of the vehicle seat from the seat sensor); 	determining if at least one vehicle operation requirement is met based on analysis of the sensor data (see at least abstract; wherein a controller that is configured to: determine an existence of a passenger in a vehicle compartment; select the electric vehicle mode in a case that the hybrid vehicle is operated autonomously while carrying the passenger); 		actuating an electric powered operation mode of the vehicle based on determining that the at least one operation requirement is met (see at least abstract; wherein a controller that is configured to: determine an existence of a passenger in a vehicle compartment; select the electric vehicle mode in a case that the hybrid vehicle is operated autonomously while carrying the passenger); and 	actuating a fuel powered operation mode upon determining that the at least one operation requirement is not met, wherein the electric battery is configured to be charged by a fuel powered engine of the vehicle (see at least paragraph 0078; wherein in the case that the vehicle Ve is operated autonomously without carrying a passenger, the HV mode is selected on a preferential basis. In this case, the vibrations and noises resulting from operation of the engine 1 will not be sensed by the passenger. In addition, the battery may be charged during propulsion in the HV mode so that the SOC level of the battery may be maintained to a preferable level).	controlling the vehicle to be powered by electrical power supplied by an electric battery of the vehicle or by a fuel power supplied by the fuel powered engine of the vehicle based on the actuation of the electric powered operation mode or the fuel powered operation mode (see at least paragraphs 0081; wherein if the vehicle Ve is currently propelled in the HV mode, the routine progresses to step S107 to shift the operating mode of the vehicle Ve from the HV mode to the EV mode by stopping the engine 1).  	As per claim 2, Endo discloses wherein receiving the sensor data from the at least one sensor of the vehicle includes receiving occupant sensing data that pertains to a number of occupants that are seated within the vehicle (see at least paragraph 0074; wherein a presence of the passenger in a vehicle compartment is determined at step S101. Such determination at step S101 may be made based on a detection signal of an occupancy of the vehicle seat from the seat sensor). 	As per claim 3, Endo discloses wherein determining if the at least one vehicle operation requirement is met includes comparing the sensed number of occupants that are seated within the vehicle against an occupant threshold to determine if the sensed number of occupants meet or surpass the occupant threshold (see at least abstract; wherein a controller that is configured to: determine an existence of a passenger in a vehicle compartment; select the electric vehicle mode in a case that the hybrid vehicle is operated autonomously while carrying the passenger; and select the hybrid mode in a case that the hybrid vehicle is operated autonomously without carrying the passenger).  	As per claim 4, Endo discloses wherein actuating the electric powered operation mode of the vehicle includes modifying a mode of operation of the vehicle from a fuel powered operation mode to the electric powered operation mode upon determining that the sensed number of occupants that are seated within the vehicle meet or surpass the occupant threshold (see at least abstract; wherein a controller that is configured to: determine an existence of a passenger in a vehicle compartment; select the electric vehicle mode in a case that the hybrid vehicle is operated autonomously while carrying the passenger…see at least paragraph 0107; wherein the routine progresses to step S107 to shift the operating mode of the vehicle Ve from the HV mode to the EV mode by stopping the engine 1).  	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 10-14, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Endo et al. (USPGPub 2018/0056982) in view of Abari et al. (USPGPub 2019/0196503).	As per claim 5, Endo does not explicitly mention further including managing dispatch of the vehicle based on a geo-location of the vehicle and a state a charge of the electric battery of the vehicle to allow the vehicle to be operated for a maximum duration of time and a maximum distance of travel in the electric powered operation mode.	However Abari does disclose:	further including managing dispatch of the vehicle based on a geo-location of the vehicle and a state a charge of the electric battery of the vehicle to allow the vehicle to be operated for a maximum duration of time and a maximum distance of travel in the electric powered operation mode (see at least paragraph 0013; wherein in response to a ride request, the transportation management system 130 may identify a suitable autonomous vehicle 140 to service the ride request. The transportation management system 130 may locate candidate autonomous vehicles 140 that are available (e.g., not currently transporting other passengers) and in the general vicinity of the requested pick-up location (e.g., based on GPS data provided by the autonomous vehicles 140 and the requestor computing device 120). The transportation management system 130 may match the ride request with a suitable autonomous vehicle 140 based on information pertaining to each autonomous vehicle 140 candidate. In particular embodiments, certain immutable information pertaining to a vehicle (e.g., capacity, features, amenities, and/or limitations of the vehicle) may be persisted with the transportation management system 130, and other variable information (e.g., current status or condition, etc.) may be sent to the transportation management system 130 periodically. For instance, autonomous vehicles 140 may send, via a network 170, its current location, self-diagnostic information (e.g., gas level, battery level, engine status, etc.), sensor data, and/or any other suitable information that would facilitate an informed match to be made).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Abari with the teachings as in Endo. The motivation for doing so would have been to provide a transportation management system 130 that may select any number of suitable autonomous vehicles 140 that best matches the needs of the ride requestor 110, see Abari paragraph 0013.	As per claim 10, Endo discloses a system for actuating a vehicle operation power mode, comprising: 	cause the processor to: 	receive sensor data from at least one sensor of a vehicle (see at least paragraph 0074; wherein a presence of the passenger in a vehicle compartment is determined at step S101. Such determination at step S101 may be made based on a detection signal of an occupancy of the vehicle seat from the seat sensor); 	determine if at least one vehicle operation requirement is met based on analysis of the sensor data (see at least abstract; wherein a controller that is configured to: determine an existence of a passenger in a vehicle compartment; select the electric vehicle mode in a case that the hybrid vehicle is operated autonomously while carrying the passenger); 	actuate an electric powered operation mode of the vehicle based on determining that the at least one operation requirement is met (see at least abstract; wherein a controller that is configured to: determine an existence of a passenger in a vehicle compartment; select the electric vehicle mode in a case that the hybrid vehicle is operated autonomously while carrying the passenger); 	actuate a fuel powered operation mode upon determining that the at least one operation requirement is not met, wherein the electric battery is configured to be charged by a fuel powered engine of the vehicle (see at least paragraph 0078; wherein in the case that the vehicle Ve is operated autonomously without carrying a passenger, the HV mode is selected on a preferential basis. In this case, the vibrations and noises resulting from operation of the engine 1 will not be sensed by the passenger. In addition, the battery may be charged during propulsion in the HV mode so that the SOC level of the battery may be maintained to a preferable level); and  48	control the vehicle to be powered by electrical power supplied by an electric battery of the vehicle or by fuel power supplied by the fuel powered engine of the vehicle based on the actuation of the electric powered operation mode or the fuel powered operation mode (see at least paragraphs 0081; wherein if the vehicle Ve is currently propelled in the HV mode, the routine progresses to step S107 to shift the operating mode of the vehicle Ve from the HV mode to the EV mode by stopping the engine 1). Endo does not explicitly mention a memory storing instructions when executed by a processor.	However Abari does disclose:	a memory storing instructions when executed by a processor (see at least paragraph 0072; wherein processor 502 includes hardware for executing instructions, such as those making up a computer program. As an example and not by way of limitation, to execute instructions, processor 502 may retrieve (or fetch) the instructions from an internal register, an internal cache, memory 504, or storage 506; decode and execute them).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Abari with the teachings as in Endo. The motivation for doing so would have been to provide instructions faster in order to save time. 	As per claim 11, Endo discloses wherein receiving the sensor data from the at least one sensor of the vehicle includes receiving occupant sensing data that pertains to a number of occupants that are seated within the vehicle (see at least paragraph 0074; wherein a presence of the passenger in a vehicle compartment is determined at step S101. Such determination at step S101 may be made based on a detection signal of an occupancy of the vehicle seat from the seat sensor).  	As per claim 12, Endo discloses wherein determining if the at least one vehicle operation requirement is met includes comparing the sensed number of occupants that are seated within the vehicle against an occupant threshold to determine if the sensed number of occupants meet or surpass the occupant threshold (see at least abstract; wherein a controller that is configured to: determine an existence of a passenger in a vehicle compartment; select the electric vehicle mode in a case that the hybrid vehicle is operated autonomously while carrying the passenger; and select the hybrid mode in a case that the hybrid vehicle is operated autonomously without carrying the passenger).  		As per claim 13, Endo discloses wherein actuating the electric powered operation mode of the vehicle includes modifying a mode of operation of the vehicle from a fuel powered operation mode to the electric powered operation mode upon determining that the sensed number of occupants that are seated within the vehicle meet or surpass the occupant threshold (see at least abstract; wherein a controller that is configured to: determine an existence of a passenger in a vehicle compartment; select the electric vehicle mode in a case that the hybrid vehicle is operated autonomously while carrying the passenger…see at least paragraph 0107; wherein the routine progresses to step S107 to shift the operating mode of the vehicle Ve from the HV mode to the EV mode by stopping the engine 1).  	As per claim 14, Abari discloses further including managing dispatch of the vehicle based on a geo-location of the vehicle and a state a charge of the electric battery of the vehicle to allow the vehicle to be operated for a maximum duration of time and a maximum distance of travel in the electric powered operation mode (see at least paragraph 0013; wherein in response to a ride request, the transportation management system 130 may identify a suitable autonomous vehicle 140 to service the ride request. The transportation management system 130 may locate candidate autonomous vehicles 140 that are available (e.g., not currently transporting other passengers) and in the general vicinity of the requested pick-up location (e.g., based on GPS data provided by the autonomous vehicles 140 and the requestor computing device 120). The transportation management system 130 may match the ride request with a suitable autonomous vehicle 140 based on information pertaining to each autonomous vehicle 140 candidate. In particular embodiments, certain immutable information pertaining to a vehicle (e.g., capacity, features, amenities, and/or limitations of the vehicle) may be persisted with the transportation management system 130, and other variable information (e.g., current status or condition, etc.) may be sent to the transportation management system 130 periodically. For instance, autonomous vehicles 140 may send, via a network 170, its current location, self-diagnostic information (e.g., gas level, battery level, engine status, etc.), sensor data, and/or any other suitable information that would facilitate an informed match to be made).  	As per claim 19, Endo discloses the method comprising: 	receiving sensor data from at least one sensor of a vehicle (see at least paragraph 0074; wherein a presence of the passenger in a vehicle compartment is determined at step S101. Such determination at step S101 may be made based on a detection signal of an occupancy of the vehicle seat from the seat sensor); 	determining if at least one vehicle operation requirement is met based on analysis of the sensor data (see at least abstract; wherein a controller that is configured to: determine an existence of a passenger in a vehicle compartment; select the electric vehicle mode in a case that the hybrid vehicle is operated autonomously while carrying the passenger); 	actuating an electric powered operation mode of the vehicle based on determining that the at least one operation requirement is met (see at least abstract; wherein a controller that is configured to: determine an existence of a passenger in a vehicle compartment; select the electric vehicle mode in a case that the hybrid vehicle is operated autonomously while carrying the passenger); 	actuating a fuel powered operation mode upon determining that the at least one operation requirement is not met, wherein the electric battery is configured to be charged by a fuel powered engine of the vehicle (see at least paragraph 0078; wherein in the case that the vehicle Ve is operated autonomously without carrying a passenger, the HV mode is selected on a preferential basis. In this case, the vibrations and noises resulting from operation of the engine 1 will not be sensed by the passenger. In addition, the battery may be charged during propulsion in the HV mode so that the SOC level of the battery may be maintained to a preferable level); and 	controlling the vehicle to be powered by electrical power supplied by an electric battery of the vehicle or by fuel power supplied by the fuel powered engine of the vehicle based on the actuation of the electric powered operation mode or the fuel powered operation mode (see at least paragraphs 0081; wherein if the vehicle Ve is currently propelled in the HV mode, the routine progresses to step S107 to shift the operating mode of the vehicle Ve from the HV mode to the EV mode by stopping the engine 1). Endo does not explicitly mention a non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor perform a method.	However Abari does disclose:	a non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor perform a method (see at least paragraph 0072; wherein processor 502 includes hardware for executing instructions, such as those making up a computer program. As an example and not by way of limitation, to execute instructions, processor 502 may retrieve (or fetch) the instructions from an internal register, an internal cache, memory 504, or storage 506; decode and execute them).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Abari with the teachings as in Endo. The motivation for doing so would have been to provide instructions faster in order to save time.

Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Endo et al. (USPGPub 2018/0056982) in view of Deng et al. (USPGPub 2020/0058044).	As per claim 6, Endo does not explicitly mention further including determining a lease payment rate that is to be applied to lease the vehicle, wherein the lease payment rate is based on at least one of: a duration of time, or a distance of travel during which the electric powered operation mode has been actuated during at least one trip of the vehicle.	However Deng does disclose:	further including determining a lease payment rate that is to be applied to lease the vehicle, wherein the lease payment rate is based on at least one of: a duration of time, or a distance of travel during which the electric powered operation mode has been actuated during at least one trip of the vehicle (see at least paragraph 0015; wherein determine an original price for the target transportation service based on the starting location and the destination). 	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Deng with the teachings as in Endo. The motivation for doing so would have been to provide carpooling to reduce travel costs and improve travel flexibility, see Deng paragraph 0003.	As per claim 7, Deng discloses further including calculating a discounted ride sharing fee that is charged to at least one ride sharing customer based on the lease payment rate and a geo-location of the vehicle (see at least paragraph 0108; wherein the on-demand service system 100 may determine the preset maximum discount based on the time point of receiving the order, the starting location, and the destination of the carpooling order, etc. The price may continuously keep decreased from an original price of the order by a preset granularity (e.g., 0.01)).  

Claims 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Endo et al. (USPGPub 2018/0056982), in view of Abari et al. (USPGPub 2019/0196503), and further in view of Deng et al. (USPGPub 2020/0058044).	As per claim 15, Endo and Abari do not explicitly mention further including determining a lease payment rate that is to be applied to lease the vehicle, wherein the lease payment rate is based on at least one of: a duration of time, or a distance of travel during which the electric powered operation mode has been actuated during at least one trip of the vehicle.  	However Deng does disclose:	further including determining a lease payment rate that is to be applied to lease the vehicle, wherein the lease payment rate is based on at least one of: a duration of time, or a distance of travel during which the electric powered operation mode has been actuated during at least one trip of the vehicle (see at least paragraph 0015; wherein determine an original price for the target transportation service based on the starting location and the destination).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Deng with the teachings as in Endo and Abari. The motivation for doing so would have been to provide carpooling to reduce travel costs and improve travel flexibility, see Deng paragraph 0003.	As per claim 16, Deng discloses further including calculating a discounted ride sharing fee that is charged to at least one ride sharing customer based on the lease payment rate and a geo-location of the vehicle (see at least paragraph 0108; wherein the on-demand service system 100 may determine the preset maximum discount based on the time point of receiving the order, the starting location, and the destination of the carpooling order, etc. The price may continuously keep decreased from an original price of the order by a preset granularity (e.g., 0.01)).  

Allowable Subject Matter
Claims 8, 17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach further including determining a number of zero-emission vehicle program credits that are provided to a manufacturer of the vehicle, wherein the number of zero-emission vehicle program credits are based on at least one: an aggregated duration of time or an aggregated distance of travel during which the electric powered operation mode has been actuated for plug in hybrid vehicles manufactured by the manufacturer.  

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2008/0154691 – Provides leveraging wireless communication and/or processing capabilities of mobile assets against a robust software solution to implement enterprise wide asset management functions, to integrate mobile asset data into existing enterprise workflows and/or to enable trusted third party integration into the enterprise for enhanced asset and/or workflow management.	USPGPub 2012/0303397 – Provides controllers used by service vehicles to control centers are implemented to manage operations and optimize usage of battery modules and charging services across wide areas, including providing additional service vehicles to supply temporary needs for charging services
	USPGPub 2020/0104965 – Provide systems and methods for vehicle ridesharing and for managing a fleet of ridesharing vehicles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662